Chapman, C. J.
The plaintiff is estopped in this action to say that the defendant attached his goods on the writ; because he represented to the defendant that they were not his, and thereby induced the defendant to abandon his attachment of them and arrest his body. A representation thus acted upon operates as an estoppel upon the party making it. Wallis v. Truesdell, 6 Pick. 455. Dewey v. Field, 4 Met. 381. The attachment being abandoned, the arrest of the defendant was legal, though the defendant left the goods where they were, and only returned them within a reasonable time afterwards. The word release, as used by the judge, could not have meant the act by which the attachment ceased; for that ceased as soon as he yielded to the plaintiff’s assertion, and arrested him with the intent to abandon *511the attachment. But it must have referred to the act done within a reasonable time afterwards to restore the property to the possession of the supposed owner. Exceptions overruled.